DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2021/0065625) hereinafter “Wang” in view of Lee et al. (US 2010/0141693) hereinafter “Lee” and Bai (US 2021/0041923) hereinafter “Bai” and in further view of Lin et al. (US 2016/0254338) hereinafter “Lin”.
Regarding claim 1, Wang teaches a display panel (Paragraph 0005) comprising: a substrate (Paragraph 0004) comprising a first region (Item A1) and a second region (Item A2), the second region (Item A2) comprising a transmission portion (Paragraph 0346); main pixels (Items 1, 2 and 3 in A1) located in the first region (Item A1), comprising a first main pixel (Item 3), a second main pixel (Item 1), and a third main pixel (Item 2), and arranged in a RGBG pentile matrix structure (Paragraph 0091); and auxiliary pixels (Items 1, 2 and 3 in A2) located in the second region (Item A2), comprising a first auxiliary pixel (Item 1), a second auxiliary pixel (Item 3), and a third auxiliary pixel (Item 2), and arranged in a structure different from the RGBG pentile matrix structure of the main pixels (Items 1, 2 and 3 in A1), a number of the auxiliary pixels (Items 1, 2 and 3 in A2) located per unit area in the second region (Item A2) being less than a number of the main pixels (Items 1, 2 and 3 in A1) located per unit area in the first region (Item A1), wherein the first auxiliary pixel (Item 1 in A2) comprises a first auxiliary emission area, and the first main pixel (Item 3 in A1), which emits light having a same wavelength (Where both emit blue) as the first auxiliary pixel (Item 1 in A2), comprises a first main emission area, and the first auxiliary emission area has a first area, and the first main emission area has a second area smaller than the first area (Paragraph 0099).
Wang does not explicitly teach where the auxiliary pixels are arranged in a RBGB matrix structure.
Fig. 2 of Lee teaches a display device that utilizes various combinations of R, G and B subpixels, one of the combinations being RBGB (Paragraph 0081).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the auxiliary pixels of Wang arranged in a RBGB matrix structure as taught by Lee because including an RBGB configuration amongst other configurations such as RGBG is known to increase a lifespan of the device by using a subpixel that is known to increase lifespan (a blue subpixel) twice in a pixel unit (Lee Paragraph 0080). 
Wang does not explicitly teach where the auxiliary pixels are arranged in a pentile matrix structure.
Bai teaches a display panel comprising a second display area (Item 22) with a transmission area (Paragraph 0103) greater than a first display area (Item 21), where the pixels in the second display area (Item 22) are arranged in a pentile matrix structure (Paragraph 0094). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the auxiliary pixels of Wang be arranged in a pentile matrix structure as taught by Bai because a pentile matrix structure is known to allow for the second display region to act as a display region while also allowing the second display region to transmit light to components in the region (Bai Paragraph 0094).  
Wang further teaches where a thin film transistor is present in each pixel unit (Paragraph 0359).
Wang does not teach a lower electrode layer between the substrate and the auxiliary thin-film transistor. 
Fig. 5 of Lin teaches a lower electrode (Item 250) between a substrate (Item 200) and a thin film transistor (Paragraph 0043).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a lower electrode between the substrate and the auxiliary thin film transistor of Wang because the lower electrode acts as a shield to block any horizontal field generated from metal paths near the transistor or any other adjacent control lines (e.g. shield may prevent any undesired horizontal electric fields from negatively impacting the operation of the transistor) (Lin Paragraph 0050).  
Regarding claim 2, the combination of Wang, Lee, Bai and Lin teaches all of the elements of the claimed invention as stated above except where the first area is 1.4 to 1.8 times that of the second area.
However, the area of the auxiliary pixels and the main pixels is a result effective variable (Wang Paragraph 0099 where the brightness of an area is determined by the area of the subpixels making up the area). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding (MPEP 2144.05). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the first area of the first auxiliary emission area such that the first area such that the first area is 1.4 to 1.8 times that of the second area because this is known to reduce the brightness difference between the first region and the second region (Wang Paragraph 0099) and "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claim 3, Wang further teaches where the second auxiliary pixel (Item 3 in A2) comprises a second auxiliary emission area, and the second main pixel (Item 1 in A1), which emits light having a same wavelength (Where both emit red) as the second auxiliary pixel (Item 3 in A2), comprises a second main emission area, and the second auxiliary emission area has a third area, and the second main emission area has a fourth area smaller than the third area (Paragraph 0099).
Regarding claim 4, the combination of Wang, Lee, Bai and Lin teaches all of the elements of the claimed invention as stated above except where the third area is 1.4 to 1.8 times that of the fourth area.
However, the area of the auxiliary pixels and the main pixels is a result effective variable (Wang Paragraph 0099 where the brightness of an area is determined by the area of the subpixels making up the area). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding (MPEP 2144.05). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the third area of the second auxiliary emission area such that the third area is 1.4 to 1.8 times that of the fourth area because this is known to reduce the brightness difference between the first region and the second region (Wang Paragraph 0099) and "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claim 5, Wang further teaches where the third auxiliary pixel (Item 2 in A2) comprises a third auxiliary emission area, and the third main pixel (Item 2 in A1), which emits light having a same wavelength (Where both emit green) as the third auxiliary pixel (Item 2 in A2), comprises a third main emission area, and the third auxiliary emission area has a fifth area, and the third main emission area has a sixth area smaller than the fifth area (Paragraph 0099).
Regarding claim 6, the combination of Wang, Lee, Bai and Lin teaches all of the elements of the claimed invention as stated above except where the fifth area is 1.4 to 1.8 times that of the sixth area.
However, the area of the auxiliary pixels and the main pixels is a result effective variable (Wang Paragraph 0099 where the brightness of an area is determined by the area of the subpixels making up the area). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding (MPEP 2144.05). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the fifth area of the third auxiliary emission area such that the fifth area is 1.4 to 1.8 times that of the sixth area because this is known to reduce the brightness difference between the first region and the second region (Wang Paragraph 0099) and "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claim 7, Wang further teaches where the first auxiliary pixel (Item 1 in A2) and the first main pixel (Item 3 in A1) emit light having a blue wavelength (Paragraph 0262), the second auxiliary pixel (Item 3 in A2) and the second main pixel (Item 1 in A1) emit light having a red wavelength (Paragraph 0262) and the third auxiliary pixel (Item 2 in A2) and the third main pixel (Item 2 in A1) emit light having a green wavelength (Paragraph 0262).
Regarding claim 8, Wang further teaches where the RGBG pentile matrix structure comprises one first main pixel (Item 3), one second main pixel (Item 1) and two third main pixels (Item 2).
Regarding claim 9, the combination of Wang, Lee, Bai and Lin teaches all of the elements of the claimed invention as stated above.
Wang does not teach where the RBGB pentile matrix structure comprises two first auxiliary pixels, one second auxiliary pixel and one third auxiliary pixel.
Bai teaches where a pentile matrix structure is present in a transmission area (Paragraph 0094), where the pentile matrix structure comprises two first auxiliary pixels, one second auxiliary pixel, and one third auxiliary pixel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the RBGB pentile matrix structure comprise two first auxiliary pixels, one second auxiliary pixel, and one third auxiliary pixel because this configuration is known to be an arrangement which allows for display in a transmission region (Bai Paragraph 0094).  
Regarding claim 10, Wang further teaches where a basic unit comprising the auxiliary pixels (Items 1, 2 and 3 in A2) and the transmission portion (Paragraph 0346) are repeatedly arranged in the second region (Item A2).
Regarding claim 14, Wang further teaches where at least a part of the second region (Item A2) is surrounded by the first region (Item A1).
Regarding claim 15, Wang teaches a display apparatus comprising: a display panel (Paragraph 0005) comprising a substrate (Paragraph 0004) comprising a first region (Item A1) and a second region (Item A2), the second region (Item A2) comprising a transmission portion (Paragraph 0346); and a component (Item 111) located to correspond to the second region (Item A2) of the display panel, wherein the display panel comprises: main pixels (Items 1, 2 and 3 in A1) located in the first region (Item A1), comprising a first main pixel (Item 3), a second main pixel (Item 1), and a third main pixel (Item 2), and arranged in a RGBG pentile matrix structure (Paragraph 0091); and auxiliary pixels (Items 1, 2 and 3 in A2) located in the second region (Item A2), comprising a first auxiliary pixel (Item 1), a second auxiliary pixel (Item 3), and a third auxiliary pixel (Item 2), and arranged in structure different from the RGBG pentile matrix structure of the main pixels (Items 1, 2 and 3 in A1), a number of the auxiliary pixels (Items 1, 2 and 3 in A2) located per unit area in the second region (Item A2) being less than a number of the main pixels (Items 1, 2 and 3 in A1) located per unit area in the first region (Item A1), and the first auxiliary pixel (Item 1 in A2) comprises a first auxiliary emission area, and the first main pixel (Item 3 in A1), which emits light having a same wavelength (Where both emit blue) as the first auxiliary pixel (Item 1 in A2), comprises a first main emission area, and the first auxiliary emission area has a first area, and the first main emission area has a second area smaller than the first area (Paragraph 0099).
Wang does not explicitly teach where the auxiliary pixels are arranged in a RBGB matrix structure.
Fig. 2 of Lee teaches a display device that utilizes various combinations of R, G and B subpixels, one of the combinations being RBGB (Paragraph 0081).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the auxiliary pixels of Wang arranged in a RBGB matrix structure as taught by Lee because including an RBGB configuration amongst other configurations such as RGBG is known to increase a lifespan of the device by using a subpixel that is known to increase lifespan (a blue subpixel) twice in a pixel unit (Lee Paragraph 0080). 
Wang does not explicitly teach where the auxiliary pixels are arranged in a pentile matrix structure.
Bai teaches a display panel comprising a second display area (Item 22) with a transmission area (Paragraph 0103) greater than a first display area (Item 21), where the pixels in the second display area (Item 22) are arranged in a pentile matrix structure (Paragraph 0094). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the auxiliary pixels of Wang be arranged in a pentile matrix structure as taught by Bai because a pentile matrix structure is known to allow for the second display region to act as a display region while also allowing the second display region to transmit light to components in the region (Bai Paragraph 0094).
Wang further teaches where a thin film transistor is present in each pixel unit (Paragraph 0359).
Wang does not teach a lower electrode layer between the substrate and the auxiliary thin-film transistor. 
Fig. 5 of Lin teaches a lower electrode (Item 250) between a substrate (Item 200) and a thin film transistor (Paragraph 0043).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a lower electrode between the substrate and the auxiliary thin film transistor of Wang because the lower electrode acts as a shield to block any horizontal field generated from metal paths near the transistor or any other adjacent control lines (e.g. shield may prevent any undesired horizontal electric fields from negatively impacting the operation of the transistor) (Lin Paragraph 0050).  
Regarding claim 16, the combination of Wang, Lee, Bai and Lin teaches all of the elements of the claimed invention as stated above except where the first area is 1 to 1.8 times that of the second area.
However, the area of the auxiliary pixels and the main pixels is a result effective variable (Wang Paragraph 0099 where the brightness of an area is determined by the area of the subpixels making up the area). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding (MPEP 2144.05). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the first area of the first auxiliary emission area such that the first area such that the first area is 1 to 1.8 times that of the second area because this is known to reduce the brightness difference between the first region and the second region (Wang Paragraph 0099) and "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claim 17, Wang further teaches where the first auxiliary pixel (Item 1 in A2) and the first main pixel (Item 3 in A1) emit light having a blue wavelength (Paragraph 0262), the second auxiliary pixel (Item 3 in A2) and the second main pixel (Item 1 in A1) emit light having a red wavelength (Paragraph 0262) and the third auxiliary pixel (Item 2 in A2) and the third main pixel (Item 2 in A1) emit light having a green wavelength (Paragraph 0262). 
Regarding claim 18, Wang further where the RGBG pentile matrix structure comprises one first main pixel (Item 3 in A1), one second main pixel (Item 1 in A1) and two third main pixels (Item 2 in A1). 
Regarding claim 19, the combination of Wang, Lee, Bai and Lin teaches all of the elements of the claimed invention as stated above.
Wang does not teach where the RBGB pentile matrix structure comprises two first auxiliary pixels, one second auxiliary pixel and one third auxiliary pixel.
Bai teaches where a pentile matrix structure is present in a transmission area (Paragraph 0094), where the pentile matrix structure comprises two first auxiliary pixels, one second auxiliary pixel, and one third auxiliary pixel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the RBGB pentile matrix structure comprise two first auxiliary pixels, one second auxiliary pixel, and one third auxiliary pixel because this configuration is known to be an arrangement which allows for display in a transmission region (Bai Paragraph 0094).  
Regarding claim 20, Wang further teaches where the component (Item 111) comprises an imaging device (Paragraph 0385 where the component is a camera).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2021/0065625) hereinafter “Wang” in view of Lee et al. (US 2010/0141693) hereinafter “Lee”, Bai (US 2021/0041923) hereinafter “Bai” and Lin et al. (US 2016/0254338) hereinafter “Lin” and in further view of Lee et al.  (US 2017/0256747) hereinafter “Lee2”.
Regarding claim 11, the combination of Wang, Lee, Bai and Lin teaches all of the elements of the claimed invention as stated above except where the display panel further comprises an inorganic insulating layer located on the substrate, where the inorganic insulating layer comprises an opening corresponding to the transmission portion.
Fig. 2 of Lee2 teaches an inorganic insulting layer (Item 140) located on a substrate (Item 100) where the inorganic insulating layer (Item 140; Paragraph 0055) comprises an opening corresponding to a transmission portion (Item TW). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the display panel further comprises an inorganic insulating layer located on the substrate, where the inorganic insulating layer comprises an opening corresponding to the transmission portion because the inorganic insulating layer acts as a planarization layer (Lee2 Paragraph 0045) and the opening corresponding to the transmission portion allows light to pass through to a component below (Lee2 Paragraph 0065).
Regarding claim 12, the combination of Wang, Lee, Bai and Lin teaches all of the elements of the claimed invention as stated above except where the display panel further comprises an organic insulating layer located on the substrate, where the organic insulating layer comprises an opening corresponding to the transmission portion.
Fig. 2 of Lee2 teaches an organic insulting layer (Item 140) located on a substrate (Item 100) where the organic insulating layer (Item 140; Paragraph 0055) comprises an opening corresponding to a transmission portion (Item TW). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the display panel further comprises an organic insulating layer located on the substrate, where the organic insulating layer comprises an opening corresponding to the transmission portion because the organic insulating layer acts as a planarization layer (Lee2 Paragraph 0045) and the opening corresponding to the transmission portion allows light to pass through to a component below (Lee2 Paragraph 0065).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2021/0065625) hereinafter “Wang” in view of Lee et al. (US 2010/0141693) hereinafter “Lee”, Bai (US 2021/0041923) hereinafter “Bai” and Lin et al. (US 2016/0254338) hereinafter “Lin” and in further view of Li et al. (US 2021/0074778) hereinafter “Li” and Wang et al. (US 2021/0273197) hereinafter “Wang2”.
Regarding claim 13, the combination of Wang, Lee, Bai and Lin teaches all of the elements of the claimed invention as stated above.
Wang further teaches an opposite electrode (Not labeled but identified in Paragraph 0360 as a second [cathode electrode]). 
Wang does not explicitly teach where the display panel further comprises an opposite electrode integrally formed with the main pixels and the auxiliary pixels, the opposite electrode located in the first region and the second region, and comprising an opening corresponding to the transmission portion.
Li teaches a display panel where an opposite electrode (Item 304/404) is integrally formed with main pixels (Pixels in first display region) and auxiliary pixels (Pixels in second display region), the opposite electrode (Item 304/404) located in a first region (First display portion) and a second region (Second display portion).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the display panel further comprise an opposite electrode integrally formed with the main pixels and the auxiliary pixels because the opposite electrode acts as the cathode of the main and auxiliary pixels (Li Paragraph 0093) and allows for the cathode of the main and auxiliary electrode to an integral structure formed in the same patterning process (Li Paragraph 0093) which simplifies manufacturing by allowing for less processing steps.    
Wang2 teaches a display panel where an opening (Item 103) in the cathode (Item 1053) corresponds to a transmission portion (Paragraph 0059).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an opening in the opposite electrode corresponding to the transmission portion because the opening in the opposite electrode allows for good light transmittance while improving resolution of the display (Wang2 Paragraph 0059).
Response to Arguments
Applicant’s arguments, see Applicant’s REMARKS/ARGUMENTS, filed 08/30/2022, with respect to the amended limitation in claim 1 (i.e. the lower electrode) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lin.
Applicant's arguments filed 08/30/2022 with respect to Bai have been fully considered but they are not persuasive. 
Specifically, the Applicant argues that it would not have been obvious to modify the pixels in the second display sub-region of Wang to be in a pentile matrix structure as taught by Bai. The Examiner disagrees. MPEP 2145 states “The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)”. In their arguments, the Applicant points to the structural features of the second display sub-region of Wang and then makes a conclusory statement that “it would not have been obvious to have modified the pixels in the second display sub-region of Wang to be in a pentile matrix structure” without providing any evidence that incorporating the pentile matrix structure of the second display region of Bai in the second display region of Wang would be non-obvious. Further, the Applicant never states/argues that incorporating the pentile matrix of Bai would render the device of Wang incapable of carrying out its intended function. In the previous (and current) rejection, the Examiner relies on Bai to show that it is known in the art to utilize a pentile matrix configuration in a region of a display (Paragraph 0094) where it is desired to have increased light transmittance compared with other regions of the display such that a camera or other light sensing structure under the region can function (Paragraphs 0103). This teaching is combinable with Wang as Wang also seeks to allow light transmittance in a certain region of their display (second region) as compared with another region of the display (first region). Wang’s inclusion of and teaching a benefit of the transmissive portion A02 in the second region does not mean that the combination with the teaching in Bai would not be non-obvious as Bai also teaches that the second region where the pentile configuration is present also has transmissive portions (Paragraph 0103 where the second region is more light transmissive than the first region). Thus, modifying the sub-pixels in Wang in the manner taught by Bai would not negate the benefits taught by the device in Wang. As the Applicant has not provided evidence that it would not have been obvious to have modified the pixels in the second display sub-region A2 of Wang to be in a pentile matrix structure, the Examiner maintains the reliance upon the combination of Wang and Bai to render obvious the pentile configuration of subpixels being present in the second display region.       
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC K ASHBAHIAN/Primary Examiner, Art Unit 2891